     Case 20-02834     Doc 26    Filed 02/11/20 Entered 02/11/20 13:20:43         Desc Main
                                  Document     Page 1 of 32


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                           )   Chapter 11
                                                 )
LINDRAN PROPERTIES, LLC (SHORELINE)              )   Case No. 20-02834
                                                 )
                     Debtor.                     )   Hon. Jack B. Schmetterer
                                                 )
                                                 )

      NOTICE OF MOTION FOR ENTRY OF(I) AN ORDER (A) APPROVING BID
    PROCEDURES AND BID PROTECTIONS IN CONNECTION WITH THE SALE OF
    SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS FREE AND CLEAR OF ALL
        LIENS, CLAIMS, AND ENCUMBRANCES, (B) APPROVING THE FORM
   AND MANNER OF NOTICE, (C) APPROVING NOTICE OF THE ASSUMPTION AND
     ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES, (D)
      SCHEDULING A SALE HEARING AND, IF NECESSARY, AN AUCTION, (E)
      APPROVING THE STALKING HORSE BID, AND (F) GRANTING RELATED
      RELIEF; AND (II) AN ORDER (A) APPROVING THE PURCHASE AND SALE
     AGREEMENT, (B) AUTHORIZING THE SALE OF THE PROPERTY FREE AND
      CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (C)
    AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF ALL DESIGNATED
     EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND (D) GRANTING
                              RELATED RELIEF

         PLEASE TAKE NOTICE that on February 18, 2020 at 10:00 a.m. (prevailing Central
  Time) or as soon thereafter as counsel may be heard, we shall appear before the Honorable Jack
  B. Schmetterer in Courtroom 682 in the United States Courthouse, 219 South Dearborn Street,
  Chicago, Illinois, or before any other judge who may be sitting in his place and stead, and
  present the Debtors’ Motion for Entry of (I) an Order (a) Approving Bid Procedures and Bid
  Protections in Connection with the Sale of Substantially All of the Debtor’s Assets Free and
  Clear of All Liens, Claims, and Encumbrances (b) Approving the Form and Manner of Notice,
  (c) Approving Notice of the Assumption and Assignment of Executory Contracts and Unexpired
  Leases (d) Scheduling a Sale Hearing and, If Necessary, an Auction, (e) Approving the Stalking
  Horse Bid, and (f) Granting Related Relief; and (II) an Order (a) Approving the Asset Purchase
  Agreement, (b) Authorizing the Sale of the Property Free and Clear of All Liens, Claims,
  Encumbrances, and Interests, (c) Authorizing the Assumption and Assignment of All Designated
  Executory Contracts and Unexpired Leases, and (d) Granting Related Relief (the “Motion”), at
  which time and place you may appear if you so desire




  113851466.1
  223048702.v3
  Case 20-02834     Doc 26   Filed 02/11/20 Entered 02/11/20 13:20:43          Desc Main
                              Document     Page 2 of 32



Dated: February 11, 2020               Respectfully submitted,

                                       LINDRAN PROPERTIES, LLC
                                       (SHORELINE)

                                       By: /s/ Kevin H. Morse
                                                One of Its Proposed Attorneys

                                       Scott N. Schreiber (#06191042)
                                       Kevin H. Morse (#06297244)
                                       CLARK HILL PLC
                                       130 East Randolph Street | Suite 3900
                                       Chicago, Illinois 60601
                                       T: (312) 985-5595
                                       F: (312) 985-5984
                                       sschreiber@clarkhill.com
                                       kmorse@clarkhill.com




113851466.1
223048702.v3
      Case 20-02834       Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43                Desc Main
                                      Document     Page 3 of 32


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re:                                                 )   Chapter 11
                                                       )
LINDRAN PROPERTIES, LLC (SHORELINE)                    )   Case No. 20-02834
                                                       )
                       Debtor.                         )   Hon. Jack B. Schmetterer
                                                       )
                                                       )

         MOTION FOR ENTRY OF(I) AN ORDER (A) APPROVING BID PROCEDURES
   AND BID PROTECTIONS IN CONNECTION WITH THE SALE OF SUBSTANTIALLY
   ALL OF THE DEBTOR’S ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS, AND
     ENCUMBRANCES, (B) APPROVING THE FORM AND MANNER OF NOTICE, (C)
   APPROVING NOTICE OF THE ASSUMPTION AND ASSIGNMENT OF EXECUTORY
     CONTRACTS AND UNEXPIRED LEASES, (D) SCHEDULING A SALE HEARING
   AND, IF NECESSARY, AN AUCTION, (E) APPROVING THE STALKING HORSE BID,
   AND (F) GRANTING RELATED RELIEF; AND (II) AN ORDER (A) APPROVING THE
      PURCHASE AND SALE AGREEMENT, (B) AUTHORIZING THE SALE OF THE
    PROPERTY FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND
    INTERESTS, (C) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF ALL
     DESIGNATED EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND (D)
                           GRANTING RELATED RELIEF
      ________________________________________________________________________

           Lindran Properties, LLC (Shoreline), debtor and debtor in possession (collectively,

  “Debtor”), by and through their undersigned counsel, hereby submits this motion

  (the “Motion”) for the entry of (I) an order, substantially in the form attached hereto as

  Exhibit A (the “Bid Procedures Order”): (a) authorizing and approving the bid procedures in

  connection with the sale of the Property1 free and clear of all liens, claims, and encumbrances;

  (b) approving the form and manner of notice of an auction and sale hearing with respect to the

  sale (the “Sale”); (c) approving the notice of the assumption and assignment of executory

  contracts and unexpired leases; (d) scheduling such auction (if necessary) and sale hearing; (e)


  1 The “Property” means the improved real property located in Chicago, Illinois consisting of 264 low income
  housing units in 13 buildings as more fully described in the Agreement.


                                                      1
  223048702.v3
    Case 20-02834         Doc 26       Filed 02/11/20 Entered 02/11/20 13:20:43                     Desc Main
                                        Document     Page 4 of 32


approving the selection of a stalking horse bidder (the “Stalking Horse Bidder”); and (f) granting

related relief; and (II) at the conclusion of the Sale Hearing (as defined herein), an order (the

“Sale Order”) 2: (a) approving the purchase and sale agreement, attached hereto as Exhibit B (the

“Agreement”)3; (b) authorizing and approving the Sale of the Property free and clear of all liens,

claims, encumbrances, and other interests pursuant to the Agreement, or a marked version

thereof by any Successful Bidder (as defined herein); (c) authorizing the assumption and

assignment of the all designated executory contracts and unexpired leases (the “Executory

Contracts”); and (d) granting certain related relief.               In support of this Motion, the Debtor

respectfully state as follows:

                                                   Jurisdiction

         1.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b).

         2.       Venue is proper in this Court pursuant to 28 U.S.C. § 1408.

         3.       The statutory bases for the relief requested herein are sections 105(a), 363, 365,

505, and 507 of title 11 of the United States Code §§ 101–1532 (the “Bankruptcy Code”), and

Rules     2002,     6004,     and    6006     of    the       Federal   Rules    of    Bankruptcy       Procedure

(the “Bankruptcy Rules”).




2 A copy of the Sale Order will be served at least one (1) week prior to the Sale Hearing (as defined herein) to all
parties receiving notice of this Motion and all parties that submit a Qualifying Bid, counterparties to any Executory
Contract, and all parties that request notice related to the Sale or the Bankruptcy Case.
3 In the event prospective purchasers and the Debtor agree to modify the Agreement prior to the Sale Hearing, the
Debtor shall file a notice of revised Agreement with the Court, along with a comparison of the revised Agreement
against the Agreement attached hereto as Exhibit B.


                                                          2
223048702.v3
    Case 20-02834       Doc 26       Filed 02/11/20 Entered 02/11/20 13:20:43                  Desc Main
                                      Document     Page 5 of 32


                                         Preliminary Statement4

         4.      On January 31, 2020 (the "Petition Date"), the Debtor filed a voluntary petition

for relief under Chapter 11 of the Bankruptcy Code. Pursuant to sections 1107(a) and 1108 of

the Bankruptcy Code, the Debtor continues to manage its financial affairs as a debtor-in-

possession. No trustee, examiner or committee has been appointed in this Chapter 11 Case.

         5.      The nature of the Debtor’s business and the factual background relating to the

Debtor’s commencement of this Chapter 11 case is set forth in detail in the Declaration of

Andrew Belew in Support of Chapter 11 Case (the “Declaration”) filed on February 11, 2020 as

ECF No. 21, and expressly incorporated herein by reference.

         6.      After analyzing the ramifications of filing the Chapter 11 case, and alternatives

thereto, the Debtor believes the Chapter 11 case will afford the Debtor the best means of

preserving the value of the Property, while securing a purchaser that will stabilize the Property

for the community and existing tenants. The Chapter 11 case stands to protect the claims and

interests of the Debtor’s tenants, creditors, the community, and other parties in interest.

         7.      The Debtor believes that any significant delay in embarking upon a sale process is

likely to have a material adverse effect on the value of the Property, given the on-going Chicago

winter effects on the Property, deteriorating state of the Property, and inability to financially

respond to the needs of the few remaining tenants.




4 Capitalized terms used in this Preliminary Statement but not defined herein shall have the meanings set forth
elsewhere in the Motion and Agreement.


                                                      3
223048702.v3
  Case 20-02834      Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43           Desc Main
                                 Document     Page 6 of 32


                                       Relief Requested

         8.    By this Motion, Debtor seeks entry of the Bid Procedures Order:

               a.     authorizing and approving the Bid Procedures for competitive bidding in
                      connection with the Sale;

               b.     approving the form and manner of the Sale Notice, substantially in the
                      form attached as Exhibit 1 to the Bid Procedures Order, the Auction (as
                      defined herein) if necessary, the Sale Hearing (as defined herein), and
                      related matters;

               c.     authorizing and approving the Stalking Horse Bidder, including Debtors’
                      ability to grant customary Bid Protections to the Stalking Horse Bidder;
                      and

               d.     approve the following deadlines:

                             Sale Notice Service: The Debtor is authorized to serve the Sale
                              Notice, as attached to the Bid Procedures Order as Exhibit 1,
                              within two (2) business days after entry of the Bid Procedures
                              Order;

                             Bid Deadline: Forty-Five (45) days after entry of the Bid
                              Procedures Order as the deadline by which all bids for the
                              Property (as well as the deposit and all other required
                              documentation under the Bid Procedures for Qualified Bidders)
                              must be actually received pursuant to the Bid Procedures (the
                              “Bid Deadline”);

                             Auction: Two (2) business days after the Bid Deadline, as the
                              date and time the auction, if one is needed (the “Auction”), will be
                              held at the offices of Clark Hill PLC, located at 130 E. Randolph
                              Street, Suite 3900, Chicago, Illinois 60601;

                             Sale Objection Deadline: Two (2) business days after the
                              Auction, if one is held, or four (4) business days after the Bid
                              Deadline, as the deadline to object to the Sale transactions (the
                              “Objection Deadline”); and

                             Sale Hearing: The first available court date in the week
                              following the Objection Deadline – approximately fifty-six (56)
                              days after entry of the Bid Procedures Order – as the date and time
                              for the hearing to approve the Sale (the “Sale Hearing”).




                                                4
223048702.v3
    Case 20-02834           Doc 26         Filed 02/11/20 Entered 02/11/20 13:20:43                 Desc Main
                                            Document     Page 7 of 32


           9.       By this Motion, Debtor also seeks entry of the Sale Order at the conclusion of the

Sale Hearing:

                    a.      authorizing and approving the Sale on the terms substantially set forth in
                            the Agreement to the Stalking Horse Bidder or a successful bidder arising
                            from the Auction, if any (collectively, the “Successful Bidder”); and

                    b.      authorizing and approving the assumption and assignment of all
                            designated executory contracts and unexpired leases to the Successful
                            Bidder.

           10.      Debtor reserves the right to file and serve any supplemental pleading or

declaration, including any pleading summarizing the competitive bidding and sale process and

the results thereof, in support of their request for entry of the Sale Order before the Sale Hearing,

as appropriate and necessary in Debtor’s reasonable business judgment; provided, however, that

any such pleading or declaration shall be provided to the Trustee (as defined herein) in advance

of filing with reasonable time for the Trustee to review and comment.

                                            Overview of the Agreement

A.         Material Terms of the Agreement.5

           11.      The principal terms of the Agreement are summarized in the following chart:6

     Agreement Provision                                       Summary Description
Agreement Parties                Seller:       Lindran Properties, LLC
(Recitals)
                                 Stalking Horse Bidder:    PRE Holdings 14, LLC

                                 Bond Trustee:     UMB Bank, N.A.

Purchase Price                   Total consideration equaling three million nine hundred thousand dollars
(¶ 2)                            ($3,900,000.00).

Acquired Assets                  Acquired assets shall consist generally of the following:
(Recitals / Exhibit A)               The Property as set forth and fully described in the Agreement and Exhibit
                                         A thereto.


5   Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Agreement.

6 This summary is provided for the convenience of the Court and parties in interest. To the extent there is any
conflict between this summary and the Agreement, the Agreement shall govern in all respects.


                                                           5
223048702.v3
  Case 20-02834            Doc 26    Filed 02/11/20 Entered 02/11/20 13:20:43                      Desc Main
                                      Document     Page 8 of 32


     Agreement Provision                                     Summary Description
Earnest Money Deposit         $150,000.00, consisting of: (i) $50,000 deposited with Clark Hill PLC to apply
(¶ 2(a)-(b))                  towards attorneys’ fees and costs incurred in connection with filing the Bankruptcy
                              Case; and (ii) $100,000 deposited with the Title Company.

Termination                   The Agreement will terminate if (i) the Bankruptcy Case is not filed within fourteen
(¶ 6)                         (14) days of the Effective Date of the Agreement; (ii) the Sale Motion is not filed
                              within fourteen (14) days after the commencement of the Bankruptcy Case; (iii) the
                              Bid Procedures Order is not entered within sixty (60) days after the filing of the
                              Bankruptcy Case; or (iv) the Sale Order has not been approved within ninety (90)
                              days after filing of the Sale Motion. The Agreement may also be terminated upon
                              the occurrence of other conditions specified in Paragraphs 7, 14(c), 22, 24, 25, and
                              26 of the Agreement.

Earnest Money Return          In the event the Sale to the Stalking Horse Bidder or an Alternative Transaction fails
(¶ 3(e))                      to close, including, without limitation, termination pursuant to Section 6 of the
                              Agreement, then the Break-Up Fee and Expense Reimbursement will not be paid to
                              the Stalking Horse Bidder, and the Stalking Horse Bidder will receive a return of
                              $100,000 of the Earnest Money Deposit within three (3) business days of the
                              termination of the Agreement.

Assumed Service               The Stalking Horse Bidder shall send written notice to the Debtor designating which
Contracts                     Service Contracts, if any, the Stalking Horse Bidder desires to have the Debtor
(¶ 9)                         assume or reject pursuant to section 365 of the Bankruptcy Code.

Cure Amounts                  The Stalking Horse Bidder shall be responsible for paying all amounts necessary to
(¶ 9)                         cure any defaults under the Assumed Service Contracts and for satisfying the
                              requirements regarding adequate assurance of future performance.

Closing Consideration         Customary closing consideration adjustment.
Adjustment

Representations and           The Successful Bidder is purchasing the Property in its “AS IS/WHERE IS”
Warranties                    condition, “WITH ALL FAULTS” and with all physical and latent and patent
(¶ 10)                        defects, and specifically and expressly without any warranties, representations or
                              guarantees, either express or implied.

Employment of Insiders        Stalking Horse Bidder and Better Housing Foundation have entered into a Portfolio
(¶ 29 / Exhibit D)            Transactions Services Agreement. Better Housing Foundation is an affiliate of the
                              Debtor.




                                               Bid Procedures

A.       The Bid Procedures

         12.     To efficiently solicit, receive, and evaluate bids in a fair and accessible manner,

the Debtor has developed and proposed certain bid procedures (the “Bid Procedures”) as detailed




                                                        6
223048702.v3
    Case 20-02834       Doc 26       Filed 02/11/20 Entered 02/11/20 13:20:43                  Desc Main
                                      Document     Page 9 of 32


below. The Bid Procedures are designed to encourage all entities to put their best bids forward

and to maximize the value of the Property. The proposed Bid Procedures are as follows:

                 a.      Property. The “Property” means the improved real property located in
                         Chicago, Illinois consisting of 264 low income housing units in 13
                         buildings as more fully described in the Agreement. The Property will be
                         sold to the Stalking Horse Bidder subject to qualified overbids.

                 b.      Bid Requirements. Any bid for the Property must be submitted in
                         writing and determined by Debtor, in its reasonable business judgment,
                         and in consultation with the Trustee7 to have satisfied the following
                         requirements (the satisfaction of which creates a “Qualified Bid” and
                         “Qualified Bidder”):

                         (i)      Initial Overbid: Debtors have entered into the Agreement with
                                  PRE Holdings 14 LLC to be the Stalking Horse Bidder
                                  (the “Stalking Horse Bidder”) for the purchase of the Property.
                                  The consideration proposed by each bid seeking to acquire the
                                  Property must equal or exceed the sum of:

                                  (A)     cash in the amount of $3,900,000.00 (the “Stalking Horse
                                          Bid”); plus

                                  (B)     $50,000 in cash; plus

                                  (C)     The Break-Up Fee and Expense Reimbursement (defined in
                                          Paragraph 12(h) below) (collectively, the “Initial Overbid”)

                         (ii)     Deposit: Each bid must be accompanied by a cash deposit in the
                                  amount of five percent (5%) of the bid to be held in an escrow
                                  account to be identified and established by Debtor, with the
                                  consent of the Trustee (the “Deposit”).

                         (iii)    Agreement: Each bid seeking to acquire the Property shall include
                                  a blackline clearly marked to show any changes requested by the
                                  bidder compared with the Agreement.

                         (iv)     Closing Date: Each bid must provide for a closing to occur on or
                                  within thirty (30) days of entry of the Sale Order, unless continued
                                  by agreement.




7 The “Trustee” shall mean UMB Bank, N.A., the duly-appointed and acting successor trustee under the indentures
for the Multifamily Housing Revenue Bonds: Shoreline Portfolio Project (Series 2016A, Taxable Series 2016B,
Subordinate Series 2016C)


                                                      7
223048702.v3
  Case 20-02834   Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43            Desc Main
                              Document     Page 10 of 32


                  (v)      Superior Proposal; Bid Documents: Except as otherwise provided
                           herein, each bid must be, in reasonable business judgment of the
                           Debtor, in consultation with the Trustee, substantially on the same
                           or better terms than the terms of the Agreement and the Stalking
                           Horse Bid. Each bid must include duly executed transaction
                           documents necessary to effectuate the restructuring transactions
                           contemplated in the bid (the “Bid Documents”). The Bid
                           Documents shall include a copy of the applicable Agreement
                           clearly marked to show all changes requested by the bidder
                           (including those related to the Purchase Price) as well as all other
                           material documents integral to such bid.

                  (vi)     Demonstrated Financial Capacity; Committed Financing: A
                           Bidder must have, in the Debtor’s reasonable business judgment,
                           in consultation with the Trustee, the necessary financial capacity to
                           consummate the proposed transactions required by its bid. Each
                           bid must also include committed irrevocable financing,
                           documented to Debtors’ reasonable satisfaction, that demonstrates
                           the bidder has received sufficient debt and/or equity funding
                           commitments to satisfy the bidder’s Purchase Price and other
                           obligations under its bid, including the identity and contact
                           information of the specific person(s) or entity(s) responsible for
                           such committed financing whom Clark Hill PLC should contact
                           regarding such committed financing. Such funding commitments
                           or other financing shall not be subject to any internal approvals,
                           syndication requirements, diligence, credit committee approvals, or
                           any other contingencies, and shall have covenants and conditions
                           reasonably acceptable to the Debtor, after consultation with the
                           Trustee.

                  (vii)    Identity: Each bid must fully disclose the identity of each entity
                           that will be bidding or otherwise participating in connection with
                           such bid (including each equity holder or other financial backer of
                           the bidder if such bidder is an entity formed for the purpose of
                           consummating the proposed transaction contemplated by such bid),
                           and the complete terms of any such participation. Under no
                           circumstances shall any undisclosed principals, equity holders, or
                           financial backers be associated with any bid. Each bid must also
                           include contact information for the specific person(s) whom Clark
                           Hill PLC should contact regarding such Bid.

                  (viii) Contingencies; No Financing or Diligence Outs: A bid shall not be
                         conditioned on the obtaining or the sufficiency of financing or any
                         internal approval, or on the outcome or review of due diligence.

                  (ix)     Irrevocable: A Qualified Bid shall be irrevocable unless and until
                           the Debtor accepts a higher Qualified Bid (as defined herein) and

                                             8
223048702.v3
  Case 20-02834     Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43           Desc Main
                                Document     Page 11 of 32


                             such bidder is not selected as the backup bidder (as defined
                             herein).

                    (x)      Expenses: Each bidder presenting a bid or bids shall bear its own
                             costs and expenses (including legal fees) in connection with the
                             proposed transaction.

                    (xi)     Authorization: Each bid must contain evidence that the bidder has
                             obtained authorization or approval from its Board of Directors (or
                             a comparable governing body acceptable to the Debtor) with
                             respect to the submission of its bid and the consummation of the
                             transactions contemplated in such bid.

                    (xii)    As-Is, Where-Is: Each bid must include a written
                             acknowledgement and representation that the bidder: (i) has had
                             an opportunity to conduct any and all due diligence regarding the
                             Property prior to making its offer; (ii) has relied solely upon its
                             own independent review, investigation, and/or inspection of any
                             documents and/or the Property in making its bid; and (iii) did not
                             rely upon any written or oral statements, representations, promises,
                             warranties, or guaranties whatsoever, whether express, implied, by
                             operation of law, or otherwise, regarding the Property or the
                             completeness of any information provided in connection therewith
                             or the Auction, except as expressly stated in the bidder’s proposed
                             Agreement.

                    (xiii) Existing Violations. Each bid shall provide that the bidder must
                           acquire the Property subject to all building code violations and
                           court cases arising from building code violations (but not any
                           monetary fines, penalties, or awards assessed before the closing
                           date of such purchase).

               c.   Bid Deadline. Each bid must be transmitted via email (in .pdf or similar
                    format) so as to be actually received on or before the Bid Deadline by
                    each of the following:

                    (i)      Debtor’s counsel, Clark Hill PLC, 130 E. Randolph Street, Suite
                             3900, Chicago, Illinois 60601, Attn.: Scott Schreiber
                             (sschreiber@clarkhill.com); Kevin H. Morse
                             (kmorse@clarkhill.com); and Chad Poznansky
                             (cpoznansky@clarkhill.com)

                    (ii)     Trustee’s counsel, McDermott Will & Emery LLC, 444 W. Lake
                             Street, Suite 4000, Chicago, Illinois 60606, Attn: William P. Smith
                             (wsmith@mwe.com) and James W. Kapp III (jkapp@mwe.com)

               d.   The Auction. If one or more Qualified Bids are submitted, in addition to
                    the Stalking Horse Bid, the Debtor will conduct an auction (the “Auction”)

                                               9
223048702.v3
  Case 20-02834     Doc 26    Filed 02/11/20 Entered 02/11/20 13:20:43           Desc Main
                               Document     Page 12 of 32


                    to determine the highest and best offer with respect to the Property. The
                    Qualified Bid that, in the reasonable business judgment of Debtor, in
                    consultation with the Trustee, constitutes the highest and best offer will
                    become the “Successful Bid” and the applicable Qualified Bidder, the
                    “Successful Bidder.” Subject to court approval, the Successful Bidder will
                    then be entitled to purchase the Property in accordance with the terms of
                    the Successful Bid. If no additional Qualified Bids are submitted, the
                    Debtor will cancel the Auction and proceed with the Stalking Horse Bid as
                    the Successful Bid.

               e.   Terms of Overbids. During the course of the Auction, Debtor shall, after
                    the submission of each overbid, promptly inform each Qualified Bidder
                    which overbid reflects, in the view of the Debtor, in consultation with the
                    Trustee, the highest or otherwise best bid for the Property. All overbids in
                    excess of the Initial Overbid at the Auction shall initially be in minimum
                    increments of at least $25,000 in cash.

               f.   Highest or Otherwise Best Bid. When determining the highest or
                    otherwise best Qualified Bid, as compared to other Qualified Bids, the
                    Debtor, in consultation with the Trustee, shall consider the following
                    factors in addition to any other factors that Debtors deem appropriate:
                    (a) the number, type, and nature of any changes to the applicable
                    Agreement requested by the Qualified Bidder; (b) the amount and nature
                    of the total consideration; (c) whether the Qualified Bid includes a
                    Portfolio Transition Services Agreement on same or similar terms; (d) the
                    likelihood of the bidder’s ability to close a transaction and the timing
                    thereof; (e) the net economic effect of any changes to the value to be
                    received by each of the Sellers’ estate from the transaction contemplated
                    by the Bid Documents; and (f) the tax consequences of such Qualified
                    Bid.

               g.   Backup Bidder. If an Auction is conducted, the Qualified Bidder with
                    the next-highest or otherwise second-best Qualified Bid at the Auction for
                    the Property, as determined by Debtors in the exercise of their reasonable
                    business judgment, in consultation with the Trustee, shall be required to
                    serve as “Backup Bidder.” Should the Successful Bidder fail to
                    consummate the sale of the Property, for any reason whatsoever, the
                    Backup Bidder will become the new Successful Bidder and will be both
                    entitled and obligated to consummate the sale of the Property. Debtors
                    may designate as many Backup Bidders as necessary until either the
                    Property is sold or no Qualified Bidders remain eligible to serve as
                    Backup Bidder.

               h.   Bid Protections. In the event that the Debtor accepts a Successful Bid in
                    accordance with the Bid Procedures Order (an “Alternative Transaction”),
                    other than an overbid by the Stalking Horse Bidder, the Stalking Horse
                    Bidder shall be entitled to: (i) payment of a break-up fee (the “Break-Up

                                             10
223048702.v3
  Case 20-02834     Doc 26    Filed 02/11/20 Entered 02/11/20 13:20:43          Desc Main
                               Document     Page 13 of 32


                    Fee”) in an amount equal to three percent (3%) of the Stalking Horse Bid;
                    and (ii) any properly documented, reasonable costs and expenses incurred
                    by Stalking Horse Bidder in negotiating and documenting the Proposed
                    Transaction in an amount up to $100,000 (the “Expense
                    Reimbursement”). The Break-Up Fee and Expense Reimbursement shall
                    be paid in cash from the proceeds of, and concurrent, with the closing of
                    any Alternative Transaction or as otherwise ordered by the Bankruptcy
                    Court. The Break-Up Fee shall be paid as and constitute a superpriority
                    administrative expense claim senior to all other administrative expense
                    claims and payable out of the proceeds from any Alternative Transaction,
                    prior to any recovery by the Trustee under Section 364(c)(1) of the
                    Bankruptcy Code. For the avoidance of doubt, the Stalking Horse Bidder
                    shall not be provided a credit for the Break-Up Fee or Expense
                    Reimbursement in any overbid and any such overbid must be paid in cash.

               i.   Credit Bid. The Trustee shall be allowed to credit bid for the Property
                    pursuant to Section 363(k) of the Bankruptcy Code. If the Trustee is the
                    Successful Bidder in an Alternative Transaction, the Trustee shall pay the
                    Break-Up Fee and Expense Reimbursement in cash within three (3) days
                    of the Closing Date.

               j.   Return of Deposit. The Successful Bidder’s Deposit shall be applied to
                    the purchase price of such transaction at closing. The Deposit of each
                    Qualified Bidder, including the Stalking Horse Bidder if it is not the
                    Successful Bidder or Backup Bidder, shall be held in one or more escrow
                    accounts on terms acceptable to Debtor, after consultation with the
                    Trustee, and shall be returned (other than with respect to any Successful
                    Bidder or Backup Bidder) on or within five (5) business days after the
                    Auction. Except as set forth in Paragraphs 26(b)-(c) of the Agreement, if a
                    Successful Bidder (other than the Stalking Horse Bidder) fails to
                    consummate a proposed transaction because of a breach by such
                    Successful Bidder, the Debtor shall not have any obligation to return the
                    Deposit attributable to such Successful Bidder, which may be retained by
                    Debtor as damages, without limiting any and all rights, remedies, and/or
                    causes of action that may be available to the Debtor, and Debtor shall be
                    free to consummate the proposed transaction with the Backup Bidder
                    without the need for an additional hearing or order of the Bankruptcy
                    Court.

               k.   Return of Stalking Horse Earnest Money Deposit. In the event the Sale
                    to the Stalking Horse Bidder or an Alternative Transaction fails to close,
                    including, without limitation, termination pursuant to Section 6 of the
                    Agreement, then the Break-Up Fee and Expense Reimbursement will not
                    be paid to the Stalking Horse Bidder, and the Stalking Horse Bidder will
                    receive a return of $100,000 of the Earnest Money Deposit within three
                    (3) business days of the termination of the Agreement.


                                            11
223048702.v3
  Case 20-02834        Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43               Desc Main
                                   Document     Page 14 of 32


                l.      Reservation of Rights. Debtor reserves its right to modify these Bid
                        Procedures, in their reasonable business judgment and in consultation with
                        the Trustee, in any manner that will best promote the goals of the bidding
                        process, or impose, at or prior to the Auction, additional customary terms
                        and conditions on the sale of the Property, including, without limitation:
                        (a) extending the deadlines set forth in these Bid Procedures; (b)
                        adjourning the Auction at the Auction and/or adjourning the Sale Hearing
                        in open court without further notice; (c) adding procedural rules that are
                        reasonably necessary or advisable under the circumstances for conducting
                        the Auction, including by requesting that Qualified Bidders submit last or
                        final bids on a “blind” basis; (d) canceling the Auction; (e) rejecting any
                        or all Bids or Qualified Bids (other than the Stalking Horse Bid); and (f)
                        increasing the Minimum Overbid Increment.

         13.    Importantly, the Bid Procedures recognize Debtor’s fiduciary obligations to

maximize sale value, and, as such, do not impair Debtor’s ability to consider all qualified bid

proposals, and preserve Debtor’s right to modify the Bid Procedures as necessary or appropriate

to maximize value.

B.       Form and Manner of Sale Notice.

         14.    On or within two (2) business days of entry of the Bid Procedures Order, the

Debtor will cause the Sale Notice to be served on: (a) the U.S. Trustee; (b) counsel to Trustee;

(c) the Illinois Finance Authority; (d) counsel to the Stalking Horse Bidder; (e) all entities known

to have expressed a bona fide interest in acquiring the Property; (f) any receiver(s) in possession

of the Property; (g) the City of Chicago; (h) all creditors of Debtor; (i) all federal, state, and local

taxing authorities, recording offices or any other governmental authorities that may have claims,

contingent or otherwise, against the Debtor’s estate, or that are parties to governmental approvals

or permits, or that have a reasonably known interest in the relief requested by the Motion; (j) all

contractual counterparties to the Executory Contracts; and (k) all parties who have filed

appearances or requested notices through the Court’s CM/ECF system.

         15.    The Debtor has marketed the Property for more than a year and received, in total,

four (4) bona fide interests acquiring the Property. The Debtor will continue to market the Sale

                                                  12
223048702.v3
  Case 20-02834       Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43             Desc Main
                                  Document     Page 15 of 32


of the Property until the Bid Deadline and encourages all known interested parties to submit a

Qualified Bid for the purchase of the Property.

          16.   The Debtor respectfully submits that the Sale Notice is reasonably calculated to

provide all interested parties with timely and proper notice of the proposed Sale, including:

(a) the date, time and place of the Auction (if one is held); (b) the Bid Procedures; (c) the

deadline for filing objections to the Sale and entry of the Sale Order, and the date, time, and

place of the Sale Hearing; (d) a reasonably specific identification of the Property; (e) instructions

for promptly obtaining a copy or copies of the applicable Agreement; and (f) a description of the

Sale as being free and clear of liens, claims, interests, and other encumbrances, with all such

liens, claims, interests, and other encumbrances attaching with the same validity and priority to

the Sale proceeds.

          17.   The Debtor further submits that notice of this Motion and the related hearing to

consider entry of the Bid Procedures Order, coupled with service of the Sale Notice as provided

for herein, constitutes good and adequate notice of the Sale and the proceedings with respect

thereto in compliance with, and satisfaction of, the applicable requirements of Bankruptcy Rule

2002.     The Debtor proposes that no other or further notice of the Sale shall be required.

Accordingly, the Debtor requests that this Court approve the form and manner of the Sale

Notice.

C.        Notice of the Executory Contracts and Unexpired Leases to be Assumed and
          Assigned

          18.   Debtor also seeks approval of certain procedures to facilitate the fair and orderly

assumption or rejection of executory contracts and unexpired leases, The assumption and

assignment of the Executory Contracts is necessary to enable any Successful Bidder a smooth

transition of ownership and management of the Property. To the extent that any management,


                                                  13
223048702.v3
  Case 20-02834       Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43            Desc Main
                                  Document     Page 16 of 32


brokerage, leasing or other service contract (including, without limitation, all cable, internet,

telephone, satellite, cell tower and other telecommunications contracts, together with any access

and/or marketing agreements), equipment, labor or materials contracts, maintenance or repair

contracts, or other agreements that are in force and effect and affect the Property or the

management, leasing, operation, repair, or maintenance thereof (collectively, “Service

Contracts”) exists on or prior to that date which is twenty-one (21) days after the entry of the Bid

Procedures Order, the Stalking Horse Bidder shall send written notice to the Debtor designating

which Service Contracts, if any, Stalking Horse Bidder desires to have Debtor assume pursuant

to Section 365 of the Bankruptcy Code. The Debtor shall then serve written notice to each

counterparty to a Service Contract (the “Service Contract Notice”), as approved by the

Bankruptcy Court, of Stalking Horse Bidder’s intent to assume or reject such Service Contracts.

Any Successful Bidder in an Alternative Transaction shall have two (2) business days after the

conclusion of the Auction to provide written notice to the Debtor designating which Service

Contracts, if any, the Successful Bidder desires to have the Debtor assume or reject pursuant to

Section 365 of the Bankruptcy Code.

         19.    All assumed Service Contracts, pursuant to the Service Contract Notice, shall be

the “Assumed Service Contracts” to be assigned to the Stalking Horse Bidder or Successful

Bidder at Closing (and if the Stalking Horse Bidder or Successful Bidder fails to make such

designation, the Stalking Horse Bidder or Successful Bidder shall be deemed to reject any such

Service Contract). The Stalking Horse Bidder or Successful Bidder shall be responsible for

paying all amounts necessary to cure any defaults under the Assumed Service Contracts (the

“Cure Amounts”) and for satisfying any requirements regarding adequate assurance of future

performance that may be imposed under Section 365(b) of the Bankruptcy Code. The Debtor



                                                14
223048702.v3
  Case 20-02834       Doc 26      Filed 02/11/20 Entered 02/11/20 13:20:43             Desc Main
                                   Document     Page 17 of 32


shall have no further responsibility for the payment of the Cure Amounts. Seller shall include in

the Service Contract Notice all proposed Cure Amounts and a deadline for any objection to the

Cure Amount or assumption/rejection of any Service Contracts.

                                          Basis for Relief

A.       The Relief Sought in the Bid Procedures Order Is in the Best Interests of Debtors’
         Estate and Should be Approved.

         20.   Courts have made clear that a debtor’s business judgment is entitled to substantial

deference with respect to the procedures to be used in selling an estate’s assets. See, e.g., Fulton

State Bank v. Schipper (In re Schipper), 933 F.2d 513, 515 (7th Cir. 1991) (“Under Section 363,

the debtor in possession can sell property of the estate . . . if he has an ‘articulated business

justification’ . . . .”) (internal citations omitted); In re Integrated Resources, Inc., 147 B.R. 650,

656–7 (S.D.N.Y. 1992) (noting that bid procedures that have been negotiated by a debtor in

possession are to be reviewed according to the deferential “business judgment” standard, under

which such procedures and arrangements are “presumptively valid”); In re 995 Fifth Ave.

Assocs., L.P., 96 B.R. 24, 28 (Bankr. S.D.N.Y. 1989) (same).

         21.   The paramount goal in any proposed sale of property of the estate is to maximize

the proceeds received by the estate. See, e.g., Corp. Assets, Inc. v. Paloian, 368 F.3d 761, 765

(7th Cir. 2004) (in a bankruptcy sale, the “governing principle . . . is to secure the highest price

for the benefit of the estate and creditors”); In re Food Barn Stores, Inc., 107 F.3d 558, 564–65

(8th Cir. 1997) (in bankruptcy sales, “a primary objective of the Code [is] to enhance the value

of the estate at hand”); Integrated Resources, 147 B.R. at 659 (“[I]t is a well-established

principle of bankruptcy law that the objective of the bankruptcy rules and the trustee’s duty with

respect to such sales is to obtain the highest price or greatest overall benefit possible for the

estate.”) (quoting In re Atlanta Products, Inc., 99 B.R. 124, 130 (Bankr. N.D. Ga. 1988)).


                                                 15
223048702.v3
  Case 20-02834       Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43           Desc Main
                                  Document     Page 18 of 32


         22.   To that end, courts uniformly recognize that procedures intended to enhance

competitive bidding are consistent with the goal of maximizing the value received by the estate

and therefore are appropriate in the context of bankruptcy transactions. See, e.g., Integrated

Resources, 147 B.R. at 659 (bidding procedures “are important tools to encourage bidding and to

maximize the value of the debtor’s assets”); In re Fin. News Network, Inc., 126 B.R. 152, 156

(Bankr. S.D.N.Y. 1991) (“court-imposed rules for the disposition of assets . . . [should] provide

an adequate basis for comparison of offers, and [should] provide for a fair and efficient

resolution of bankrupt estate”); In re AQP Liquidating Inc. f/k/a QT, Inc., No. 07-03227 (Bankr.

N.D. Ill. Nov. 28, 2007) (requiring minimum overbids to exceed purchaser’s offer of $410,000

by at least $41,000 (10.0 percent of total purchase price)); In re Comdisco, Inc., No. 01-24795

(Bankr. N.D. Ill. Aug. 9, 2001) (requiring minimum overbids to exceed purchaser’s offer of

$610 million by at least $43.3 million (approximately 7.0 percent of total purchase price)).

         23.   The Debtor submits that the proposed Bid Procedures will promote active bidding

from seriously interested parties and will elicit the best and highest offers available for the

Property. The proposed Bid Procedures will allow the Debtor to conduct the Sale in a controlled,

fair, and open fashion that will encourage participation by financially capable bidders who will

submit the best offer for the Property and who can demonstrate the ability to close a transaction.

In particular, the Bid Procedures contemplate an open auction process with minimum barriers to

entry and provide potential bidding parties with sufficient time to perform due diligence and

acquire the information necessary to submit a timely and well-informed bid.

         24.   The Debtor submits that the proposed Bid Procedures will encourage competitive

bidding, are appropriate under the relevant standards governing auction proceedings and bidding

incentives in bankruptcy proceedings, and are consistent with other procedures previously



                                                16
223048702.v3
  Case 20-02834        Doc 26    Filed 02/11/20 Entered 02/11/20 13:20:43            Desc Main
                                  Document     Page 19 of 32


approved by this Court and other Courts in this District. See In re Qualteq, Inc., No. 12-05861

(Bankr. N.D. Ill. Oct. 4, 2012); In re Giordano’s Enters., Inc., No. 11-06098 (Bankr. N.D. Ill.

Oct. 25, 2011); In re Canopy Financial, Inc., No. 09-44943 (Bankr. N.D. Ill. Jan. 27, 2010); In

re Gas City, Ltd., No. 10-47879 (Bankr. N.D. Ill. Jan. 13, 2010); In re Kimball Hill, Inc., No. 08-

10095 (Bankr. N.D. Ill. Sept. 9, 2008); In re Neumann Homes, Inc., No. 07-20412 (Bankr. N.D.

Ill. Feb. 28, 2008).

B.       The Form and Manner of the Sale Notice Should be Approved.

         25.    Pursuant to Bankruptcy Rule 2002(a), the Debtor is required to provide creditors

with 21 days’ notice of the Sale Hearing. Pursuant to Bankruptcy Rule 2002(c), such notice

must include the time and place of the Auction and the Sale Hearing and the deadline for filing

any objections to the relief requested herein.

         26.    As noted above, within two business days of entry of the Bid Procedures Order,

Debtors will cause the Sale Notice to be served upon the following parties: (a) the U.S. Trustee;

(b) counsel to Trustee; (c) the Illinois Finance Authority; (d) counsel to the Stalking Horse

Bidder; (d) all entities known to have expressed a bona fide interest in acquiring the Property; (e)

any receiver(s) in possession of the Property; (f) the City of Chicago; (g) all creditors of Debtor;

(h) all federal, state, and local taxing authorities, recording offices or any other governmental

authorities that may have claims, contingent or otherwise, against the Debtor’s estate, or that are

parties to governmental approvals or permits, or that have a reasonably known interest in the

relief requested by the Motion; (i) all contractual counterparties to the Executory Contracts; and

(j) all parties who have filed appearances or requested notices through the Court’s CM/ECF

system. In addition, to the service of the Sale Notice above, the Debtor will continue to market

the Sale of the Property until the Bid Deadline.



                                                   17
223048702.v3
  Case 20-02834       Doc 26    Filed 02/11/20 Entered 02/11/20 13:20:43            Desc Main
                                 Document     Page 20 of 32


         27.   The Debtor submits that notice of this Motion and the related hearing to consider

entry of the Bid Procedures Order, coupled with service of the Sale Notice as provided for

herein, constitutes good and adequate notice of the Sale and the proceedings with respect thereto

in compliance with, and satisfaction of, the applicable requirements of Bankruptcy Rule 2002.

Accordingly, the Debtor requests the Court approve the form and manner of the Sale Notice.

C.       The Stalking Horse Bid, Break-Up Fee, Expense Reimbursement are Appropriate
         and Should be Approved.

         28.   As noted above, Debtor has entered into the Agreement with PRE Holdings 14,

LLC as the purchaser for the Property, and designated it as the “Stalking Horse Bidder” in

accordance with the Bid Procedures. In addition, the Stalking Horse Bidder will subject its bid

to higher and better offers, and has requested customary bid protections if the Stalking Horse

Bidder is outbid at the Auction by other Bidders. Accordingly, the Debtor also seeks authority to

offer customary bid protections for the Stalking Horse Bidder, in an amount of three (3%)

percent of the Stalking Horse Bid and the Expense Reimbursement for all properly documented,

reasonable costs and expenses incurred by the Stalking Horse Bidder in negotiating and

documenting the Sale in an amount up to $100,000 (collectively, the “Bid Protections”).

The Bid Protections are intended to reimburse the Stalking Horse Bidder for expenses incurred

entering into and prosecuting this Sale, including but not limited to the Stalking Horse Bidder's

due diligence, and other out-of-pocket expenses, and professional fees and costs.

         29.   The use of a stalking horse bidder in a public auction process for sales pursuant to

section 363 of the Bankruptcy Code is a customary practice in chapter 11 cases, as the use of a

stalking horse bid is, in many circumstances, the best way to maximize value in an auction

process by “establish[ing] a framework for competitive bidding and facilitat[ing] a realization of

that value.”    Official Committee of Unsecured Creditors v. Interforum Holding LLC,


                                                18
223048702.v3
  Case 20-02834       Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43            Desc Main
                                  Document     Page 21 of 32


2011 WL 2671254, No. 11-219, *1 (E.D. Wis. July 7, 2011). In addition, stalking horse bidders

virtually always require break-up fees and, in many cases, other forms of bid protections as an

inducement for “setting the floor at auction, exposing its bid to competing bidders, and providing

other bidders with access to the due diligence necessary to enter into an asset purchase

agreement.” Id. (internal citations omitted).

         30.   Courts considering the propriety of a proposed break-up fee consider whether it is

in the best interests of the debtor’s estate.     See In re Twenver, Inc., 149 B.R. 954, 956

(Bankr. D. Colo. 1992) (considering “(1) whether the relationship of the parties who negotiated

the fee is marked by self-dealing or manipulation; (2) whether the fee hampers, rather than

encourages, bidding; and (3) whether the amount of the fee is reasonable in relation to the

proposed purchase price”); Integrated Resources, 147 B.R. at 657 (same).

         31.   The Debtor believes that the approval of the Stalking Horse Bid, including the

allowance of the Bid Protections, is in the best interests of the Debtor’s estate and its creditors.

Any Stalking Horse Bid establishes a floor for further bidding and could potentially increase the

value of the Property for the benefit of their estate. In this case, the three percent (3%) Break-Up

Fee is within the range of such fees approved by this and other courts and necessary given the

nature of the transaction and history of the Property. See In re Qualteq, Inc., No. 12-05861

(Bankr. N.D. Ill. Oct. 4, 2012) (approving break-up fee of 2.9 percent of the aggregate purchase

price); In re Giordano’s Enters., Inc., No. 11-06098 (Bankr. N.D. Ill. Oct. 25, 2011) (approving

break-up fee of 3.0 percent of the cash purchase price plus $100,000 in expense

reimbursements); In re Canopy Financial, Inc., No. 09-44943 (Bankr. N.D. Ill. Dec. 23, 2009)

(approving break-up fee of 2.5 percent of the cash purchase price plus $150,000 in expense




                                                19
223048702.v3
  Case 20-02834        Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43              Desc Main
                                   Document     Page 22 of 32


reimbursements); In re Neumann Homes, Inc., No. 07-20412 (Bankr. N.D. Ill. Feb. 28, 2008)

(approving break-up fee of 3 percent of the purchase price).

         32.   Further, the contemplated Bid Protections are a critical inducement for the

Stalking Horse Bidder who has expended time and resources negotiating, drafting, and

performing due diligence activities necessitated by the Sale transactions, despite the fact that its

bid will be subject not only to Court approval, but also to overbid by third parties. Thus, the use

of the Bid Protections, including the Break-Up Fee and Expense Reimbursement, will facilitate

the best and highest sale price for the Property and is in the best interests of Debtor’s estate.

D.       The Sale Should Be Approved as an Exercise of Sound Business Judgment.

         33.   Section 363(b)(1) of the Bankruptcy Code provides that a debtor, “after notice

and a hearing, may use, sell or lease, other than in the ordinary course of business, property of

the estate.” 11 U.S.C. § 363(b)(1). A sale of the debtor’s assets should be authorized pursuant to

section 363 of the Bankruptcy Code if a sound business purpose exists for the proposed

transaction. See, e.g., In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (“Under Section 363, the

debtor in possession can sell property of the estate . . . if he has an ‘articulated business

justification’ . . . .”); see also In re Martin, 91 F.3d 389, 395 (3d. Cir. 1996) (citing In re

Schipper); Committee of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d

1063, 1070 (2d Cir. 1983); In re Telesphere Communications, Inc., 179 B.R. 544, 552

(Bankr. N.D. Ill. 1999).

         34.   Once Debtor articulates a valid business justification, “[t]he business judgment

rule ‘is a presumption that in making the business decision the directors of a corporation acted on

an informed basis, in good faith, and in the honest belief that the action was in the best interests

of the company.” Integrated Resources, 147 B.R. at 656; In re Johns-Manville Corp., 60 B.R.



                                                  20
223048702.v3
  Case 20-02834        Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43          Desc Main
                                   Document     Page 23 of 32


612, 615–16 (Bankr. S.D.N.Y. 1986) (“a presumption of reasonableness attaches to a debtor’s

management decisions.”).

         1.    A Sound Business Purpose Exists for the Sale.

         35.   As set forth above, Debtor has a sound business justification for selling the

Property at this time. The Debtor has designated a Stalking Horse Bid; however, the Property

has been and will continue to be marketed to entities interested in acquiring such interest. The

sale of the Property will be subject to competing bids, enhancing Debtor’s ability to receive the

highest or otherwise best value for the Property. Consequently, the ultimately successful bid or

bids, whether it is the Stalking Horse Bid or any overbid, will constitute, in Debtor’s reasonable

business judgment, the highest or otherwise best offer for the Property and will provide a greater

recovery for the bankruptcy estate than any known or practicably available alternative.

         2.    Adequate and Reasonable Notice of the Sale Will Be Provided.

         36.   As described above, the Sale Notice: (a) will be served in a manner that provides

more than 21 days’ notice of the date, time, and location of the Sale Hearing; (b) informs

interested parties of the deadlines for objecting to the Sale; and (c) otherwise includes all

information relevant to parties interested in or affected by the Sale. Significantly, the form and

manner of the Sale Notice will have been approved by this Court pursuant to the Bid Procedures

Order after notice and a hearing before it is served on parties in interest.

         3.    The Sale and Purchase Price Will Reflect a Fair Value Transaction.

         37.   It is well-settled that, where there is a court-approved auction process, a full and

fair price is presumed to have been obtained for the assets sold, as the best way to determine

value is exposure to the market. See Bank of Am. Nat’l Trust & Sav. Ass’n. v. 203 N. LaSalle St.

P’ship, 526 U.S. 434, 457 (1999); see also In re Trans World Airlines, Inc., No. 01-00056, 2001

WL 1820326, *4 (Bankr. D. Del. 2001) (while a “section 363(b) sale transaction does not require

                                                  21
223048702.v3
  Case 20-02834        Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43             Desc Main
                                   Document     Page 24 of 32


an auction procedure, . . . the auction procedure has developed over the years as an effective

means for producing an arm’s length fair value transaction.”). This is especially true where, as

here, the Property will be subjected to a marketing process and scrutinized by the Debtor and

their creditors, including the Trustee.

         38.   Moreover, as noted above, Debtor will market the Property and solicit offers

consistent with the Bid Procedures through the Bid Deadline. In this way, the number of bidders

that are eligible to participate in a competitive Auction process will be maximized.

         4.    The Sale Has Been Proposed in Good Faith and Without Collusion, and the
               Successful Bidder Will Be a “Good Faith Purchaser.”

         39.   The Debtor requests that the Court find that the Successful Bidder is entitled to

the benefits and protections provided by section 363(m) of the Bankruptcy Code in connection

with the sale of the Property.

         40.   Section 363(m) of the Bankruptcy Code provides in pertinent part:

               [t]he reversal or modification on appeal of an authorization under
               subsection (b) or (c) of this section of a sale or lease or property
               does not affect the validity of a sale or lease under such
               authorization to an entity that purchased or leased such property in
               good faith, whether or not such entity knew of the pendency of the
               appeal, unless such authorization and such sale or lease were
               stayed pending appeal.

11 U.S.C. § 363(m).

         41.   Section 363(m) of the Bankruptcy Code thus protects the purchaser of assets sold

pursuant to section 363 of the Bankruptcy Code from the risk that it will lose its interest in the

purchased assets if the order allowing the sale is reversed on appeal, as long as such purchaser

leased or purchased the assets in “good faith.” While the Bankruptcy Code does not define

“good faith,” courts have held that the good faith of a purchaser is shown by the integrity of his

conduct during the course of the sale proceedings, finding that where there is a lack of such

                                                22
223048702.v3
  Case 20-02834       Doc 26    Filed 02/11/20 Entered 02/11/20 13:20:43           Desc Main
                                 Document     Page 25 of 32


integrity, a good faith finding may not be made. See, e.g., In the Matter of Andy Frain Servs.,

Inc., 798 F.2d 1113 (7th Cir. 1986) (a purchaser’s good faith is lost by “fraud, collusion between

the purchaser and other bidders or the trustee, or an attempt to take grossly unfair advantage of

other bidders”) (internal citations omitted); In re Sasson Jeans, Inc., 90 B.R. 608, 610 (S.D.N.Y.

1988) (same).

         42.    The Debtor submits that the Successful Bidder will be a “good faith purchaser”

within the meaning of section 363(m) of the Bankruptcy Code, and the Agreement, or any

marked versions thereof, will be good faith agreements on arms’ length terms entitled to the

protections of section 363(m) of the Bankruptcy Code.         First, any Sale agreement with a

Successful Bidder will be the culmination of a competitive Auction process in which all parties

will presumably be represented by counsel and all negotiations will be conducted on an arm’s-

length, good faith basis. Accordingly, the Debtor believes the consideration to be received

pursuant to the Auction will be fair and reasonable. Second, the Bid Procedures are designed to

ensure that no party is able to exert undue influence over the Sale process. The Debtor will not

choose as the Successful Bidder or Backup Bidder (as defined in the Bid Procedures) any entity

whose good faith under section 363(m) of the Bankruptcy Code can reasonably be doubted, and,

as may be necessary, will be prepared to present the Court through testimony or proffer at the

Sale Hearing with sufficient evidence to allow the Court to find that the “good faith” standard of

section 363(m) of the Bankruptcy Code has been satisfied. Finally, any bids that the Debtor

ultimately determine to be a Successful Bid will have been evaluated and approved by the

Debtor with notice to all creditors, and consultation with the Trustee. Accordingly, the Debtor

believes that any Successful Bidder and the Agreement (or marked version thereof) should be

entitled to the full protections of section 363(m) of the Bankruptcy Code.



                                                23
223048702.v3
  Case 20-02834        Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43              Desc Main
                                   Document     Page 26 of 32


         5.     The Sale Should be Approved “Free and Clear” Under § 363(f).

         43.    Section 363(f) of the Bankruptcy Code permits a debtor to sell property free and

clear of another party’s interest in the property if: (a) applicable nonbankruptcy law permits

such a free and clear sale; (b) the holder of the interest consents; (c) the interest is a lien and the

sale price of the property exceeds the value of all liens on the property; (d) the interest is the

subject of a bona fide dispute; or (e) the holder of the interest could be compelled in a legal or

equitable proceeding to accept a monetary satisfaction of its interest. See 11 U.S.C. § 363(f).

The term “any interest,” as used in section 363(f) of the Bankruptcy Code, is not defined

anywhere in the Bankruptcy Code. The Seventh Circuit, however, has construed the term “any

interest” to be “very broad.” See Precision Indus., Inc. v. Qualitech Steel SBQ, LLC, 327 F.3d

537, 545 (7th Cir. 2003); Compak Co., LLC v. Johnson, 415 B.R. 334, 338–39 (N.D. Ill. 2009).

         44.    Section 363(f) is drafted in the disjunctive. Thus, satisfaction of any of the

requirements enumerated therein will suffice to warrant Debtor’s sale of the Property free and

clear of all interests (i.e., all liens, claims, rights, interests, charges, or encumbrances). See

Compak, 415 B.R. at 338 (“Section 363(f) authorizes bankruptcy courts to approve the sale of a

debtor's property ‘free and clear of any interest in such property’ if one of five conditions is

satisfied.”).

         45.    The Debtor submits that any interest satisfies or will satisfy at least one of the five

conditions of section 363(f) of the Bankruptcy Code, and that any such interest will be

adequately protected by either being paid in full at the time of closing, by having it attach to the

net proceeds of the Sale, subject to any claims and defenses the Debtor may possess with respect

thereto, or by consenting to the Sale. The Debtor accordingly requests authority to convey the

Property to the Successful Bidder, upon Debtor’s receipt of the purchase price (net of closing

costs), free and clear of all liens, claims, rights, interests, charges, and encumbrances, with any

                                                  24
223048702.v3
  Case 20-02834         Doc 26    Filed 02/11/20 Entered 02/11/20 13:20:43            Desc Main
                                   Document     Page 27 of 32


such liens, claims, rights, interests, charges, and encumbrances to attach to the proceeds of the

Sale.

E.       The Assumption and Assignment of the Executory Contracts Should Be Approved.

         1.      The Assumption and Assignment of the Executory Contracts Reflects the
                 Debtors’ Reasonable Business Judgment.

         46.     To facilitate and effectuate the sale of the Property, the Debtor seeks authority to

assign or transfer the Executory Contracts to the Successful Bidder to the extent required by such

bidders.

         47.     Section 365 of the Bankruptcy Code authorizes a debtor in possession to assume

and/or assign executory contracts and unexpired leases, subject to the approval of the Court,

provided that the defaults under such lease, if any, are cured and adequate assurance of future

performance is provided. The Debtor’s decision to assume or reject an unexpired lease must

only satisfy the “business judgment rule” and will not be subject to review unless such decision

is clearly an unreasonable exercise of such judgment. See, e.g., Group of Institutional Investors

v. Chicago, Milwaukee, St. Paul & Pacific Ry. Co., 318 U.S. 523 (1943) (applying Bankr. Act

section 77(b), predecessor to Bankruptcy Code section 365, and rejecting test of whether

executory contract was burdensome in favor of whether rejection is within debtor’s business

judgment); In re Del Grosso, 115 B.R. 136, 138 (Bankr. N.D. Ill. 1990) (“[T]he standard to be

applied for approval of the assumption [of an executory contract] is the business judgment

standard . . . .”).

         48.     Here, the Court should approve the decision to assume and assign the Executory

Contracts in connection with the Sale as a sound exercise of the Debtor’s business judgment.

The Executory Contracts designated for assumption are beneficial to the Debtor’s estate, and as

such, is essential to inducing the best offer for the Property. In addition, the Executory Contracts


                                                  25
223048702.v3
  Case 20-02834       Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43           Desc Main
                                  Document     Page 28 of 32


will be assumed and assigned through the process approved by the Court and, thus, will be

reviewed by key constituents in this case. Accordingly, the Debtor submits that the assumption

and assignment of the Executory Contracts by way of the Service Contract Notice should be

approved as an exercise of their business judgment.

         2.    Defaults, If Any, Under the Assumed Service Contracts Will Be Cured
               Through the Sale.

         49.   Upon finding that a debtor in possession has exercised its business judgment in

determining that assuming an executory contract is in the best interest of its estate, courts must

then evaluate whether the assumption meets the requirements of section 365(b) of the

Bankruptcy Code: that a debtor (a) cure, or provide adequate assurance of promptly curing,

prepetition defaults in the executory contract; (b) compensate parties for pecuniary losses arising

therefrom; and (c) provide adequate assurance of future performance thereunder. This section

“attempts to strike a balance between two sometimes competing interests, the right of the

contracting nondebtor to get the performance it bargained for and the right of the debtor’s

creditors to get the benefit of the debtor’s bargain.” Matter of Luce Indus., Inc., 8 B.R. 100, 107

(Bankr. S.D.N.Y. 1980).

         50.   The Debtor submits that the statutory requirements of section 365(b)(1)(A) of the

Bankruptcy Code will be satisfied (and promptly) because if any defaults exist that must be

cured, such cure will be achieved fairly, efficiently, and properly, consistent with the Bankruptcy

Code and with due respect to the rights of non-debtor parties.

         3.    Non-Debtor Parties Will Be Adequately Assured of Future Performance.

         51.   Similarly, the Debtor submit that the third requirement of section 365(b)(1)(C) of

the Bankruptcy Code—adequate assurance of future performance—is also satisfied given the

facts and circumstances present here. “The phrase ‘adequate assurance of future performance’


                                                26
223048702.v3
  Case 20-02834       Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43            Desc Main
                                  Document     Page 29 of 32


adopted from section 2-609(1) of the Uniform Commercial Code, is to be given a practical,

pragmatic construction based upon the facts and circumstances of each case.” Matter of U.L.

Radio Corp., 19 B.R. 537, 542 (Bankr. S.D.N.Y. 1982). Although no single solution will satisfy

every case, “the required assurance will fall considerably short of an absolute guarantee of

performance.” In re Prime Motor Inns Inc., 166 B.R. 993, 997 (Bankr. S.D. Fla. 1994). Among

other things, adequate assurance may be given by demonstrating the assignee’s financial health

and experience in managing the type of enterprise or property assigned. See In re Bygaph, Inc.,

56 B.R. 596, 605-06 (Bankr. S.D.N.Y. 1986) (adequate assurance of future performance present

where a prospective assignee has financial resources and has expressed a willingness to devote

sufficient funding to a business to give it a strong likelihood of succeeding).

         52.   The Debtor believes that it can and will demonstrate that the requirements for

assumption and assignment of the Executory Contracts will be satisfied. As required by the Bid

Procedures, the Debtor will evaluate the financial wherewithal of potential bidders before

designating such party a Qualified Bidder (as defined in the Bid Procedures) (e.g., financial

credibility, willingness, and ability of the interested party to perform under the Executory

Contracts) and will demonstrate such financial wherewithal, willingness, and ability to perform

under the Executory Contracts. Further, the Service Contract Notice provides the Court and

other interested parties with ample opportunity to evaluate and, if necessary, challenge the ability

of the Successful Bidder to provide adequate assurance of future performance and object to the

assumption and assignment of the Executory Contracts or proposed cure amounts. The Court

therefore should have a sufficient basis to authorize the Debtor to reject or assume and assign the

Executory Contracts as set forth in the Agreement.




                                                 27
223048702.v3
  Case 20-02834       Doc 26      Filed 02/11/20 Entered 02/11/20 13:20:43             Desc Main
                                   Document     Page 30 of 32


F.       Relief Under Bankruptcy Rules 6004(h) and 6006(d) is Appropriate.

         53.   Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or

lease of property . . . is stayed until the expiration of 14 days after entry of the order, unless the

court orders otherwise.”     Additionally, Bankruptcy Rule 6006(d) provides that an “order

authorizing the trustee to assign an executory contract or unexpired lease . . . is stayed until the

expiration of 14 days after entry of the order, unless the court orders otherwise.” Debtor requests

that the Sale Order be effective immediately upon its entry by providing that the 14-day stays

under Bankruptcy Rules 6004(h) and 6006(d) are waived.

         54.   The purpose of Bankruptcy Rules 6004(h) and 6006(d) is to provide sufficient

time for an objecting party to appeal before an order can be implemented. See Advisory

Committee Notes to Fed. R. Bankr. P. 6004(h) and 6006(d).              Although Bankruptcy Rules

6004(h) and 6006(d) and the Advisory Committee Notes are silent as to when a court should

“order otherwise” and eliminate or reduce the 14-day stay period, Collier suggests that the

14-day stay period should be eliminated to allow a sale or other transaction to close immediately

“where there has been no objection to the procedure.” 10 COLLIER ON BANKRUPTCY ¶ 6004.11

(15 rev. ed. 2006). Furthermore, if an objection is filed and overruled, and the objecting party

informs the court of its intent to appeal, the stay should also be reduced to the amount of time

actually necessary to file such appeal. Id.

         55.   To maximize the value received for the Property, the Debtor seeks to close the

Sale as soon as possible after the Sale Hearing. Accordingly, the Debtor hereby requests that the

Court waive the 14-day stay period under Bankruptcy Rules 6004(h) and 6006(d).

                                               Notice

         56.   Debtors have caused notice of this Motion to be given to the following parties:

(a) the U.S. Trustee; (b) counsel to the Trustee; (c) counsel to the Stalking Horse Bidder; (d) the

                                                 28
223048702.v3
  Case 20-02834       Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43            Desc Main
                                  Document     Page 31 of 32


Internal Revenue Service; (e) all relevant state and local taxing authorities; (f) all contractual

counterparties to the Executory Contracts; and (g) all parties who have filed appearances or

requested notices through the Court’s CM/ECF system.

         57.    Further, within two (2) business days of the Bid Procedures Order the Sale Notice

will be provided in accordance with the notice procedures described herein and given to the

following parties: (a) the U.S. Trustee; (b) counsel to Trustee; (c) the Illinois Finance Authority;

(d) counsel to the Stalking Horse Bidder; (e) all entities known to have expressed a bona fide

interest in acquiring the Property; (f) any receiver(s) in possession of the Property; (g) all

creditors of Debtor; (h) all federal, state, and local taxing authorities, recording offices or any

other governmental authorities that may have claims, contingent or otherwise, against the

Debtor’s estate, or that are parties to governmental approvals or permits, or that have a

reasonably known interest in the relief requested by the Motion; (i) all contractual counterparties

to the Executory Contracts; and (j) all parties who have filed appearances or requested notices

through the Court’s CM/ECF system. Debtor submits that, in light of the nature of the relief

requested, no other or further notice need be given.

                               Waiver of Page Limit Restrictions

         58.    Given the extent of issues addressed herein, the Debtor respectfully requests that

the fifteen (15) page limit established by Rule 5005-3(D) of the Local Rules for the United States

Bankruptcy Court for the Northern District of Illinois be waived for this Motion.

                                        No Prior Request

         59.    No prior motion for the relief requested herein has been made to this or any other

court.

         WHEREFORE, for the reasons set forth herein, the Debtor respectfully requests that the

Court enter (I) the Bid Procedures Order: (a) authorizing and approving the Bid Procedures in

                                                29
223048702.v3
  Case 20-02834       Doc 26     Filed 02/11/20 Entered 02/11/20 13:20:43             Desc Main
                                  Document     Page 32 of 32


connection with the sale of the Property free and clear of all liens, claims, and encumbrances;

(b) approving the form and manner of notice of the Auction and Sale Hearing with respect to the

Sale; (c) approving the notice of the assumption and assignment of executory contracts and

unexpired leases; (d) scheduling such auction (if necessary) and sale hearing; (e) approving the

selection of a Stalking Horse Bidder; and (f) granting related relief; and (II) at the conclusion of

the Sale Hearing (as defined herein), the Sale Order: (a) approving the Agreement;

(b) authorizing and approving the Sale of the Property free and clear of all liens, claims,

encumbrances, and other interests pursuant to the Agreement, or a marked version thereof by any

Successful Bidder (as defined herein); (c) authorizing the assumption and assignment of the all

designated Executory Contracts; and (d) granting certain related relief


Dated: February 11, 2020                      Respectfully submitted,

                                              LINDRAN PROPERTIES, LLC
                                              (SHORELINE)

                                              By: /s/ Kevin H. Morse
                                                       One of Its Proposed Attorneys

                                              Scott N. Schreiber (#06191042)
                                              Kevin H. Morse (#06297244)
                                              CLARK HILL PLC
                                              130 East Randolph Street | Suite 3900
                                              Chicago, Illinois 60601
                                              T: (312) 985-5595
                                              F: (312) 985-5984
                                              sschreiber@clarkhill.com
                                              kmorse@clarkhill.com




                                                30
223048702.v3
